UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2570



DEWEY STANLEY KEENE; DELORES KEENE, Adminis-
tratrix of the Estate of Matthew Todd Keene,
deceased,

                                            Plaintiffs - Appellants,

          versus


THE TRAVELERS INDEMNITY OF ILLINOIS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-99-129-1)


Submitted:   April 14, 2000                   Decided:   May 12, 2000


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl E. McAfee, MCAFEE LAW FIRM, P.C., Norton, Virginia, for Appel-
lants. Howard C. McElroy, BUNDY, MCELROY & HODGES, Abingdon, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dewey Stanley Keene and Delores Keene (“the Keenes”) appeal

the district court’s order granting summary judgment for The

Travelers Indemnity of Illinois in the Keenes’ declaratory judgment

action.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. See Keene v. Travelers Indem-

nity of Illinois, No. CA-99-129-1 (W.D. Va. Nov. 10, 1999).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2